Citation Nr: 1048173	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-33 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to service connection for human papilloma virus 
(HPV).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
October 2001 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a  
June 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Symptoms of HPV were chronic in service.  

3.  Symptoms of HPV were continuous since service separation.  

4.  The Veteran has a current HPV diagnosis.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for service connection for HPV have been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for HPV has been considered with 
respect to VA's duties to notify and assist.  Given the favorable 
outcome noted above, no conceivable prejudice to the Veteran 
could result from this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  The United States Court of Appeals for 
Veterans Claims (Court) has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); 
Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest 
may affect the credibility of testimony, it does not affect 
competency to testify).  A veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  See 
Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for HPV

The Veteran contends that she has HPV, and that this disability 
originated in service and has continued since that time.  In her 
substantive appeal, she wrote that she still has symptoms of HPV.  

After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran incurred HPV in service and the Veteran's HPV 
symptoms were chronic in service.  In April 2003 during service, 
the Veteran had an abnormal pap smear, where the examiner found 
low grade squamous intraepithelial lesion.  An in-service May 
2004 pap smear reported no external lesions, but noted dysplasia.  
In an October 2005 pap smear during service, the examiner found 
low grade squamous intraepithelial lesion, high grade dysplasia 
could not be completely excluded.  In a November 2005 pap smear 
and colposcopy, the service examiner found rare dysplastic 
squamous epithelium present, favor low grade squamous 
intraepithelial lesion.  In a November 2005 dysplasia clinic 
record, the service examiner gave an impression of high grade 
squamous intraepithelial lesion.  In a March 2006 pap smear 
during service, the examiner found low grade squamous 
intraepithelial lesion.  A March 2006 colposcopy was positive for 
low grade squamous intraepithelial lesion.  In a March 2007 pap 
smear, the examiner found low grade squamous intraepithelial 
lesion.  In an April 2007 pap smear, the service examiner found 
low grade squamous intraepithelial lesion.  An April 2007 
colposcopy during service was within normal limits; however, the 
report noted a previous cervical culture for HPV was positive.  
In a September 2007 pap smear during service, the examiner found 
low grade squamous intraepithelial lesion.  A September 2007 
cervical cytological examination was negative for intraepithelial 
lesion or malignancy.  

The Board finds that the weight of the evidence demonstrates that 
symptoms of HPV have been continuous since service separation in 
October 2007.  In a December 2007 nursing outpatient note, the 
examiner reported no lesions or abnormalities, but did note 
previous abnormal pap smears and history of HPV.  In a December 
2008 notice of disagreement (NOD), the Veteran stated that she 
had three warts on her left foot and one wart on her left hand.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a 
veteran competent to testify to symptomatology capable of lay 
observation).  Additionally, the Veteran immediately filed a 
claim for service connection upon separation from service, which 
speaks to continuity of the claim to service.

A necessary element for establishing service connection is 
evidence of a current disability.  The Board also finds that the 
evidence of record is at least in relative equipoise on the 
question of whether the Veteran has a current diagnosis of HPV.  
The Veteran's VA treatment records and lay statements document 
complaints and treatment for HPV, subsequent to the Veteran 
filing her claim for service connection for HPV in November 2007.  
In a May 2008 VA gynecological conditions and disorders of the 
breast examination, the examiner noted that the Veteran had a 
personal history of cervical dysplasia, but had negative pap 
smears since 2006.  In a May 2008 VA general medical examination, 
the Veteran was diagnosed with HPV, mild.  Resolving reasonable 
doubt in the Veteran's favor on this question, the Board finds 
that the Veteran currently has HPV.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

As the evidence of record demonstrates the onset of HPV symptoms 
in service, including chronic symptoms of HPV in service, and 
continuous symptoms of HPV since service, the currently diagnosed 
HPV is related to service on the basis of chronic and continuous 
symptoms that manifested in a current diagnosis.  See 38 C.F.R. 
§ 3.303(b) (with chronic disease in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected); Horowitz v. Brown, 5 Vet. 
App. 217, 221-22 (1993) (lay statements are competent on in-
service symptoms and post-service symptoms of dizziness, loss of 
balance, hearing trouble, stumble and fall, and tinnitus that 
later formed the basis of diagnosis of Meniere's disease); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when lay testimony describing symptoms 
at 


the time supports a later diagnosis by a medical professional).  
For these reasons, and with resolution of reasonable doubt in 
favor of the Veteran, the Board finds that the criteria for 
service connection for HPV are met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for HPV is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


